—Judgment, Supreme Court, Bronx County (Troy Webber, J.), rendered June 1, 2000, convicting defendant, after a jury trial, of sodomy in the first and third degrees, sexual abuse in the first degree, unlawful imprisonment in the second degree and menacing in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 20 years, unanimously affirmed.
The court properly exercised its discretion in admitting evidence of a prior sex crime. The current and prior crimes shared the same distinctive modus operandi, and the probative value of the prior crime on the issue of identity, which was one of several issues raised by defendant at trial, outweighed its prejudicial effect (see, People v Beam, 57 NY2d 241, 250-253). In both crimes defendant employed a highly particularized method of approaching his victims and lining them back to his apartment, where he would sexually assault them. Slight differences between the crimes did not render the testimony regarding the prior crime inadmissible (id.). We have considered and rejected defendant’s remaining claims. Concur— Nardelli, J.P., Saxe, Ellerin, Wallach and Lerner, JJ.